Law Offices of Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, CA 94105 Telephone(415) 856-7000 Facsimile(415) 856-7100 Internetwww.paulhastings.com December 28, 2010 Hotchkis and Wiley Funds 725 South Figueroa Street, 39th Floor Los Angeles, CA 90017 Ladies and Gentlemen: We have acted as counsel to Hotchkis and Wiley Funds, a Delaware statutory trust (the “Trust”), in connection with an amendment to the Trust’s Registration Statement filed on Form N–1A with the Securities and Exchange Commission (the “Registration Statement”) relating to the issuance by the Trust of shares of beneficial interest (the “Shares”) of the Hotchkis and Wiley Capital Income Fund series of the Trust (the “Fund”). In connection with this opinion, we have assumed the authenticity of all records, documents and instruments submitted to us as originals, the genuineness of all signatures, the legal capacity of natural persons and the conformity to the originals of all records, documents and instruments submitted to us as copies.We have based our opinion upon our review of the following records, documents and instruments: (a)the Trust’s Certificate of Trust as filed with the Delaware Secretary of State on July 24, 2001, certified to us by an officer of the Trust as being true and complete on the date hereof; (b)the Trust’s Agreement and Declaration of Trust dated July 23, 2001 (the “Trust Instrument”), certified to us by an officer of the Trust as being true and complete on the date hereof; (c)the By-Laws of the Trust, certified to us by an officer of the Trust as being true and complete on the date hereof; (d)resolutions of the Trust’s Board of Trustees adopted on October 4, 2010 authorizing the establishment of the Fund and the issuance of the Shares, certified to us by an officer of the Trust as being true and complete and in effect on the date hereof; (e)the Registration Statement; (f)a certificate of an officer of the Trust concerning certain factual matters relevant to this opinion; and (g)a certificate issued by the Delaware Secretary of State that the Trust is duly formed under the laws of the State of Delaware and is in good standing, dated as of December 28, 2010. Our opinion below is limited to the statutory trust law of the State of Delaware.We are not licensed to practice law in the State of Delaware, and we have based our opinion below solely on our review of Chapter 38 of Title 12 of the Delaware Code (the “Delaware Statutory Trust Act”) and the case law interpreting the Delaware Statutory Trust Act as reported in Delaware: Laws Governing Business Entities (Corporation Service Company and Lexis Nexis, 2010 Fall Edition).We have not undertaken a review of other Delaware law or of any administrative or court decisions in connection with rendering this opinion.We disclaim any opinion as to any law other than the statutory trust law of the State of Delaware as described above, and we disclaim any opinion as to any statute, rule, regulation, ordinance, order or other promulgation of any regional or local governmental authority. Based on the foregoing and our examination of such questions of law as we have deemed necessary and appropriate for the purpose of this opinion, and assuming that (i) all of the Shares will be issued and sold for consideration at their net asset value on the date of their issuance in accordance with statements in the Registration Statement and in accordance with the Trust Instrument, (ii) all consideration for the Shares will be actually received by the Trust, and (iii) all applicable securities laws will be complied with, then it is our opinion that, when issued and sold by the Trust, the Shares will be legally issued, fully paid and nonassessable by the Trust. This opinion is rendered to you in connection with the Registration Statement and is solely for your benefit.This opinion may not be relied upon by you for any other purpose, or relied upon by any other person, firm, corporation or other entity for any purpose, without our prior written consent.We disclaim any obligation to advise you of any developments in areas covered by this opinion that occur after the date of this opinion. We hereby consent to (i) the reference to our firm as Legal Counsel in the Registration Statement, and (ii) the filing of this opinion as an exhibit to the Registration Statement. Very truly yours, /s/ Paul, Hastings, Janofsky & Walker LLP Paul, Hastings, Janofsky & Walker LLP
